Citation Nr: 1010941	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  99-22 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than February 19, 
1998 for the award of a 10 percent rating for a service-
connected sinus disability. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran served on active duty from April 1983 to April 
1987.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2000 rating decision in which the RO 
increased the Veteran's disability rating for service- 
connected sinus disability to 10 percent, effective February 
19, 1998.  In March 2000, the Veteran filed a notice of 
disagreement (NOD) with the effective date assigned for the 
10 percent rating, claiming clear and unmistakable error 
(CUE) in the February 2, 1989 rating decision that initially 
granted service connection and assigned a noncompensable 
rating for the sinus disability.  A statement of the case 
(SOC) was issued in June 2000, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2000.

In September 2002, the Board remanded the Veteran's claim to 
the RO to have the Veteran scheduled for a requested hearing.  
In March 2003, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

In July 2003, the Board again remanded the claim to the RO 
for consideration of an additional theory of entitlement 
raised during the videoconference hearing.  Thereafter, the 
RO continued the denial of the claim for an earlier effective 
date (as reflected in an April 2004 supplemental SOC (SSOC)).

In a January 2005 decision, the Board denied an effective 
date prior to February 19, 1998 for the award of a 10 percent 
rating for service-connected sinus disability, to include on 
the basis of CUE and/or difference of opinion.  The Veteran, 
in turn, appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2007, 
the Court issued a Memorandum Decision vacating the Board's 
January 2005 decision and remanding the claim to the Board 
for proceedings consistent with the Court's decision.  In the 
June 2007 Memorandum Decision, the Court stated that because 
the appellant had not raised an issue of CUE on appeal, that 
issue was deemed abandoned.  As such, the Board has 
characterized the matter on appeal as reflected on the 
preceding page.

The Board notes that the Veteran was previously represented 
in this appeal by the Massachusetts Department of Veterans 
Services.  However, in a letter received by the Board in 
December 2007, the Veteran indicated that he is not 
represented by the Massachusetts Department of Veteran 
Services at this time.  As the Veteran did not designate a 
new representative, he is now recognized as proceeding in 
this appeal pro se.

In January 2008, the Board remanded the claim to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development.  After completing the requested 
development, the AMC continued the denial of the claim (as 
reflected in a December 2008 supplemental SOC (SSOC)), and 
returned this matter to the Board for further appellate 
consideration. 

In April 2009, the Board denied the Veteran's claim for an 
effective date earlier than February 19, 1998 for the award 
of a 10 percent rating for a service- connected sinus 
disability.  The Veteran appealed the Board's decision to the 
Court.  In a December 2009 Order, the Court granted a joint 
motion filed by representatives of both parties, vacating the 
Board's April 2009 decision, and remanding the matter to the 
Board for further proceedings consistent with the Joint 
Motion.  

As a final preliminary matter, the Board again notes that, in 
the July 2003 and January 2008 remands, the Board referred a 
claim for service connection for a deviated septum to the RO 
for appropriate action.  There is no indication in the record 
that this matter has yet been addressed; hence, it is again 
referred to the RO for appropriate action. 

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the appellant when further action, on his part, is required.




REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further RO action on 
the claim on appeal is warranted. 

A remand by the Board confers on a veteran, as a matter of 
law, the right to compliance with the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

In the Joint Motion, the parties essentially indicated that 
in its April 2009 decision, the Board failed to account for 
the fact that the directives of the January 2008 remand were 
not followed. 

One of the primary goals of Board's January 2008 remand was 
for the RO to obtain and associate with the claims file all 
records of treatment, dated from March 1997 through February 
1998, that are pertinent to the Veteran's service- connected 
sinus disability from the Providence, Rhode Island VA Medical 
Center (VAMC).  However, while the AMC made a March 2008 
request for the records from the Providence VAMC dated from 
March 1997 through February 1998, these records have not been 
associated with the claims file, nor does it appear that 
there has been any notification regarding their whereabouts.  
In the Joint Motion, the parties also indicated that while 
the April 2009 Board decision noted that Providence VAMC 
treatment records from October 1998 to November 1999 were 
furnished, this was not the subject time period of the 
January 2008 Board remand.

The Board also points out that, under 38 C.F.R. § 3.159(b), 
efforts to obtain Federal records must continue until either 
the records are received, or notification is provided that 
further efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).

Accordingly (and consistent with comments noted in the Joint 
Motion), the Board has no alternative but to again remand 
this matter for the RO to obtain and associate with the 
claims file the Veteran's records of treatment from the 
Providence VAMC, dated from March 1997 through February 1998.  
All efforts in this regard, and any response(s) received, 
should clearly be reflected in the claims file, consistent 
with 38 C.F.R. § 3.159(c)(1). Thereafter, the RO should 
readjudicate the claim.  The RO's adjudication of the claim 
should not only include consideration of any VA treatment 
records received, but also all other pertinent evidence added 
to the claims file since the RO's last adjudication of the 
claim.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 


1.  The RO should obtain from the 
Providence VAMC complete copies of all 
records of evaluation and/or treatment, 
dated from March 1997 through February 
1998, that are pertinent to the Veteran's 
service- connected sinus disability.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken, 
consistent with Stegall (cited to above).

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence (to 
include all that added to the record 
since the RO's last adjudication of the 
claim) and legal authority.

4.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran an appropriate SSOC, and 
afford him the opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



